Requestor:   Joseph Stanzione, Esq., Town Attorney Town of Greenville P.O. Box 383 Catskill, N.Y. 12414
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a town may expend public funds for the maintenance of a private road. You have informed us that the road is between two-tenths and three-tenths of a mile in length providing access to about four homes. The town clerk resides in one of these homes which also serves as her office. Your inquiry is whether the town may maintain the road in average condition to provide for access to the clerk's office by town residents.
A municipality may not expend public funds to improve and maintain a private road. N.Y. Const, Art VIII, § 1. Such an expenditure of funds would amount to an unconstitutional gift. Once a road is acquired by the town and dedicated as a public road, the municipality may expend public funds to improve and maintain it. 1987 Op Atty Gen (Inf) 45. We note that a municipality may require that privately owned roads be maintained by their owners in accordance with reasonable standards. Ibid.; De'Angelo vCole, 67 N.Y.2d 65 (1980).
The town board is authorized to determine the location of the town clerk's office within the town. 1978 Op Atty Gen (Inf) 130. Thus, the board can locate the office to facilitate accessibility to the public.
We conclude that a municipality may not expend public funds to improve and maintain a private road. A municipality may, however, establish reasonable standards for the maintenance of private roads by their owners.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.